          Case 1:17-cv-09002-LAS Document 229 Filed 07/02/20 Page 1 of 3




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS



    In re DOWNSTREAM ADDICKS
    AND BARKER (TEXAS) FLOOD-
    CONTROL RESERVOIRS                             Sub-Master Docket No. 1:17-9002L

                                                   Hon. Loren A. Smith


    THIS DOCUMENT APPLIES TO:

    Abed-Stephen, Case No: 19-782L

    Alford, Case No: 19-807L

    Allen, Case No: 19-1924L

    Asghari, Case No: 19-698L

    Ashby, Case No: 19-1266L

    Darby, Case No: 19-1063L



                         NOTICE OF RECENT AUTHORITY

         In connection with their Response to the Court’s Order to Show Cause,1 the Stayed

Plaintiffs bring to the Court’s attention the recent decision of the Federal Circuit Court of

Appeals in Alford v. United States, 2 holding that in flood-taking cases such as these,

“[t]he relative benefits doctrine requires determining whether the burden on the plaintiffs’

property is outweighed by the benefits conferred on that property.”3 The Federal Circuit


1
  ECF No. 208; ECF No. 228
2
  Alford v. United States, No. 2019-1678, 2020 WL 3393533 (Fed. Cir. June 19, 2020)
3
  Id. at *6.
                                              1
            Case 1:17-cv-09002-LAS Document 229 Filed 07/02/20 Page 2 of 3




further states:

          The cases make clear that our inquiry must be focused on the particular property
          owned by the plaintiffs and claimed to have been damaged. See Sponenbarger,
          308 U.S. at 266, 60 S.Ct. 225 (focusing its inquiry on the benefits to the “particular
          tract of land” at issue); Accardi, 599 F.2d at 429–30 (focusing its relative benefits
          analysis on the “plaintiffs’ real properties”); Hendler, 175 F.3d at 1382–83
          (explaining that the relative benefits doctrine balances “the harm caused [to] the
          landowner by the Government’s ... action [with] any special benefits that happen
          as a result to accrue to the [landowner’s] land”).4

                                                    Respectfully submitted,

                                                    s/ Nancie G. Marzulla
                                                    Nancie G. Marzulla
                                                    Roger J. Marzulla
                                                    MARZULLA LAW, LLC
                                                    1150 Connecticut Avenue NW
                                                    Suite 1050
                                                    Washington, DC 20036
                                                    (202) 822-6760 (telephone)
                                                    (202) 822-6774 (facsimile)
                                                    roger@marzulla.com
                                                    nancie@marzulla.com

July 2, 2020                                        Counsel for Plaintiff


Of Counsel

William Fred Hagans
Hagans Montgomery Hagans
3200 Travis
4th Floor
Houston, TX 77006
713−222−2700
Fax: 713-547-4950
fhagans@hagans.law




4
    Id. at *3.
                                                2
       Case 1:17-cv-09002-LAS Document 229 Filed 07/02/20 Page 3 of 3
Stephanie M. Taylor
Hagans Montgomery Hagans
3200 Travis
4th Floor
Houston, TX 77006
713−222−2700
Fax: 713-547-4950
staylor@hagans.law

Dennis C. Reich
Reich & Binstock
4265 San Felipe
Suite 1000
Houston, TX 77027
713-352-7883
dreich@reichandbinstock.com




                                    3
